The majority decide that a senior staff surgeon of a charitable hospital's obstetrical department who delivered a child of his private patient in the hospital ispersonally liable in damages for an injury to the child caused by the alleged negligence of a hospital intern, a part of the hospital staff, — an individual whom the surgeon neither hired nor paid and could not discharge.
In the opinion it is said that counsel for both plaintiffs and defendant agree that there is no exact precedent in Pennsylvania and little, if any, in other jurisdictions. It is also started: "However, the general principles applicable tothe situation are not only clear, but so firmly establishedthat there is no need to explore any new and hitherto unchartedpathway in the law." With this statement I am in complete disagreement. The majority misconceive the functions and duties of a charitable hospital — respecting its staff, personnel and equipment — when its facilities are made available to one ofits staff surgeons who operates, in the hospital, on one of hisprivate patients. They commence with a false premise, upon which they have erected an erroneous hypothesis. It is assumed that a charitable or public hospital has the same attributes that would exist if the surgeon conducted a private hospital, where the doctrine of respondeat superior would apply. A private hospital, however, is operated for profit and consequently the owners are responsible for the negligence of their servants and agents as they would be if engaged *Page 368 
in any other business enterprise. Because the staff surgeon operates on his private patient in a charitable hospital for a fee, the majority erroneously decide that when a hospitalintern assists in such an operation, the public hospital "lends" the intern (as well as all the hospital equipment and personnel) to the surgeon, who "borrows" from the charitable hospital for the surgeon's private gain. This is a false assumption. There can be no "lending" or "borrowing" where a charity is involved. Such a transaction would be illegal. All assets of a charitable hospital are held in trust and must be employed solely for the purposes donated. Trust funds may not be given away. Furthermore, charities are not liable for the torts of their employes. Cf. Fire Insurance Patrol v. Boyd,120 Pa. 624, 15 A. 553, and the many cases following it; BrindleWill, 360 Pa. 53, 63. It is clear to me that trust property or the paid personnel of a charitable hospital may not be loaned
to a private individual to enable him to make a private gain.
The majority mistakenly hold the surgeon liable for the hospital intern's negligence because the intern was subject to the orders and directions of the surgeon who, it is said in the opinion, ". . . is in the same complete charge of those who arepresent and assisting him as is the captain of a ship over allon board. . . .", which principle may apply under maritime law.
In my view the majority fail to distinguish the difference in the status of a surgeon operating in his own private hospital and where, as a member of the surgical staff, he is permitted to operate, for a fee, on a private patient in the public
hospital. When a private patient enters a public hospital the patient necessarily has made two contracts: (1) with a hospitalstaff doctor for the patient's treatment and (2) with thehospital itself for the furnishing of the hospital's facilities which include the intern as well as the other employes. *Page 369 
A hospital staff doctor is one who is selected by the governing body of the hospital and is granted hospital
privileges. Such a doctor gives his services without compensation to ward or free patients and is permitted to attend, in the hospital, private patients on a fee basis. See MacEachern, Hospital Organization and Management, Physicians' Record Co. (1935). There is no difference in hospital maintenance and treatment between free and paid patients. A free patient, in a ward, receives the same food, care, and medical and surgical service which is supplied to a private patient. A free patient, however, may not select any staff doctor he chooses. He is required to accept the assignment of the hospital medical or surgical staff. A private patient, who pays, is granted the privilege of selecting, from the staff, the doctor or surgeon he desires. He also enjoys the privacy and comfort of a private room — graded as to price according to its location, size and furnishings.
Counsel for plaintiffs reflects the mistaken idea that a staff surgeon who operates on a private patient in a hospital for a fee has the entire facilities of the hospital placed athis disposal for his profit. Counsel said in the lower court (p. 52a): ". . . these [patients] are sent to the hospitals forthe convenience of the doctor and not because the [patients]want to go there."
This is an erroneous assertion. Patients are NOT sent to hospitals for the convenience of doctors. True, doctors mayprefer the attention and security of hospital care but this isfor the benefit of the patients. To enter a modern hospital as a patient is definitely to his safety, comfort and advantage. It is a matter of judicial knowledge, and medical history, that, as late as the preceding generation, before modern efficient hospitalization was available, the family doctor frequently employed the patient's kitchen both as a delivery and operating room. In a difficult obstetrical case, theironing board was improvised as a delivery table while *Page 370 
the kitchen table served for an operation. In a modern hospital every known facility and equipment is supplied at enormous cost for the benefit of both free and pay patients.
A modern public hospital is a well organized and efficiently operated institution. Both its business and professional organizations are highly developed. Not only does the hospital care for the sick and injured, but is required by law to assist in the education of physicians, nurses and other personnel. The hospital is conducted by professional chiefs of departments, assistant chiefs, resident physicians, interns, dietitians, nurses (graduate and student), orderlies and corps of other efficient and necessary personnel.
It is a matter of judicial knowledge that in allpublic hospitals — whether operated or subsidized by federal or state government, church, fraternity or community, where free patients are received and treated, and where paid patients are also admitted — the revenue derived from private patientsalways proves insufficient to meet the operating expenses ofthe hospital. The government, church, fraternity, community or charitable-minded organizations or individuals are required to meet, or assist in meeting, operating deficits. Privatepatients, as well as ward patients, in public hospitals, are toa graduated degree beneficiaries of charity. Ward patients in state aided hospitals are required to pay, when able, to the extent of their ability.
Hospital interns are required by statute to serve an apprenticeship in an accredited hospital after graduation from a medical school before they become eligible to obtain a license to practice medicine and surgery. The statutory requirements are set forth in Section 5 of the Act of June 3, 1911, P. L. 639, as amended, 63 PS 405. Under this Act no person is entitled to a license to practice medicine or surgery
unless he possesses named educational qualifications, is a graduate *Page 371 
of a credited medical school ". . . and shall have completed not less than one year as intern in an approved hospital which shall have at least twenty-five beds to each intern devoted to the treatment of medical, surgical, gynecological, and special diseases; shall maintain or establish cooperation with a maternity department or hospital, in which each intern shall have not less than six weeks service, or the equivalent thereof. . . ."
In compliance with this Act, the Pennsylvania Department of Public Instruction, Bureau of Professional Licensing, State Board of Medical Education and Licensure, issued (as a public record) in May, 1941, Bulletin No. 625. It is stated therein that the service of an intern is required to be a"rotating" one with diversity of work — including maternity — the object being that the intern receives an adequateapprenticeship training in each department. It is also stated in the State Bulletin: ". . . the hospitals of the Commonwealthof Pennsylvania have become a part of the teaching system ofmedicine and surgery. . . ." The duties of an intern in the Obstetrical Department are given in detail and need not now be recited. It will suffice to state that, in general, the internis required to be given, in the hospital, practical experienceand instruction in medicine and surgery in order to enable himto practice as a physician and surgeon.
It is not contended that had this defendant surgeon been operating upon a free patient, he would have been personally
liable for the negligence of the hospital intern. The liability here imposed is based upon the contractual relation between the surgeon and his patient. It is my view that when the patient contracted for her admission into the public hospital and engaged all its facilities for her own benefit, safety and comfort, and employed one of the hospital's staff surgeons to perform the operation, it was the patient herself who placed the facilities of the hospital at her surgeon's *Page 372 disposal. True, she paid the hospital staff surgeon a fee, but she was still the hospital's patient, paying for the hospital facilities furnished, and was required to abide by all the rules of the hospital. The majority, on the contrary, decide that the contract with the hospital's staff surgeon placed theentire personnel of the hospital under the surgeon's directionand control, thereby constituting all of them his servants and agents. True, the majority appear to limit this liability tonegligence of hospital employes only when the surgeon ispersonally present, that is, present in the same operating room, even though he is unaware of the occurrence of the alleged negligence. Such a limitation is illogical and reveals what I consider an arbitrary and unreasonable imposition of liability. If it is true, as averred in the statement of claim, that the surgeon was to include the care of the mother "during her pregnancy and to deliver her of her expected child, and to care for both mother and child at said time of delivery and convalescence" or as is said in the opinion ". . . until [the child] was turned over to the family physician," according to the theory of the majority the entire personnel of the hospitalnecessarily became the servants and agents of the surgeonduring this period — not only in the operating room but inevery department of the hospital where its service touched thepatient. An absurd result would logically follow: the surgeon could become liable for the negligence of the chauffeur who drives the patient to the hospital in the ambulance; for the elevator operators; the nurses (private, floor and student); resident physicians; interns; anesthetists; orderlies and all of the employes of the hospital whose service is available to his private patient. Another absurd result would necessarily follow. Not only was the personnel placed at the surgeon's service but the equipment as well. If the rule of the majority is adopted the surgeon, by the use of the hospital equipment, becomes personally responsible *Page 373 
for its condition and maintenance. He would owe the duty to his patient to inspect and keep in repair the ambulance, the elevators, the operating room equipment and every mechanical tool, object and device employed in the care and treatment of the patient. The correct view, in my opinion, is that succinctly stated by counsel for defendant in his brief (p. 5): ". . . when a patient enters a hospital for a surgical operation the services to be rendered are partly to be rendered by the surgeon and partly by the hospital. The contract between the patient and the hospital covers the services to be rendered by it. The contract with the surgeon covers the services to be rendered by him." This suit is really an attempt to make thesurgeon responsible for the service rendered by the hospital.
The charitable hospital, where this Cæsarian operation was performed, is the Jewish Hospital of Philadelphia. It is a corporation of the first class not for profit, founded and conducted by charitable-minded public-spirited citizens of the Jewish faith, as a public hospital open to all irrespective of race, color or religious affiliation. It is supported entirely by fees from paying patients, by donations from religious and charitable organizations, individual beneficences and other charitable means. Its functions, in common with all public hospitals, are (1) care of the sick and injured and (2) education of physicians, nurses and other personnel. Defendant, one of its staff surgeons, suggested to his patient the use of this hospital. The patient agreed. She caused arrangements to be made for her entry into the hospital and for the payment of the use of all the hospital facilities. When the time arrived (while the patient was in the hospital) for a necessary Cæsarian section, the surgeon, in arranging for the operation, requested an intern named Davidson to assist him at the operation fixed for the following morning. Dr. Davidson told the surgeon that he was no longer on *Page 374 
that service but that Dr. Conston was. The surgeon then requested Dr. Davidson to inform Dr. Conston (the internthen on that service) to be present next morning to assist in the operation.
I strongly disagree that this conversation constituted aselection by the surgeon of the intern "whom [the surgeon] haddesignated." Under the state law requiring the rotating of interns, this was the then current rotating service of Dr. Conston. That duty was NOT performed at the request of and forthe sole benefit of the surgeon. It was a part of the standardrequirements of hospital service.
The defendant-surgeon, called as if under cross examination, and whose uncontradicted testimony must be accepted as true (Steffenson v. The Lehigh Valley Transit Company, 361 Pa. 317,64 A.2d 785, and cases therein cited), testified (p. 39a): "A. . . . The child was delivered through an incision made in the anterior abdominal wall and into the uterus. The child was withdrawn from the uterus. The cord was clamped with two clamps. Q. That was by you? A. Yes, and cut between, and then the child was handed to one of the resident physicians to take to a table near by and to tie the cord and treat the eyes while I continued to treat the patient. Q. Were you in any position because of the condition of the mother patient to have given any personal attention to the child at that time? A. No, I wasn't, because during the operation when the afterbirth had separated and was being delivered Mrs. McConnell bled profusely. She bled too freely. She had a hemorrhage from the side where the placenta or afterbirth was inserted against the wall of the uterus, and it was necessary for me in stopping that hemorrhage to pack the uterus with gauze and then continue to suture the uterus together, close the incision, and to close the incision in the abdominal wall. During that time I was too busy to prevent further hemorrhage and taking care of her to pay *Page 375 
any attention to the baby at the side table. Q. Now, this job of putting drops of silver nitrate in the baby's eyes, is it or is it not a job which requires any special skill? A. It is done by midwives, nurses, students, physicians. and even those who are not educated in medicine in any way."
Also, p. 40a: "At the time of a Cæsarian Section it is the universal custom in the Philadelphia Hospitals that the baby is handed to an intern who with the assistance of a nurse ties the cord and puts drops in the baby's eyes."
We have then the uncontradicted fact, binding the plaintiffs, that while the entire and undivided attention of the surgeon was thus necessarily centered upon the mother and during an obvious emergency (24a) the baby was handed to the intern by the operating surgeon. The intern asked the "supervisor", agraduate nurse, to hand him the silver nitrate. (By the Rules and Regulations of the Pennsylvania Department of Health authorized by the Act of June 7, 1923, P. L. 498, a solution of silver nitrate is required to be instilled in each eye of a newborn child.) The nurse handed the intern a glass container of this solution, with a syringe, prepared and supplied by the hospital. It is charged (and for the present purpose it must be assumed) that the intern negligently instilled too great a quantity of the solution into the eyes of the infant and failed to properly irrigate them, causing a silver burn which ultimately resulted in the removal of the right eye.
I shall not attempt to analyze the various cases from other jurisdictions cited in the majority opinion. For the reasons given above, I cannot see the difference between the negligence of a hospital employe in post-operative care and negligence during the operation. If the intern is "borrowed" and thus became the surgeon's servant, that relation necessarily continued, under the contract, "until the baby was turned over to the family *Page 376 
doctor." Stewart v. Manasses, 244 Pa. 221, 90 A. 574, ought to be adopted as the rule of this case. This Court would have imposed liability in that case if the nurse had been a servant of the doctor, as the majority's theory would necessarily imply. But it did not. We decided that the surgeon was NOT liable for the negligence of the nurse in wrongfully applying a hot water bottle.
No one questions that a servant may be employed by two masters. But in Siidekum v. Animal Rescue League of Pittsburgh,353 Pa. 408, 45 A.2d 59, the city Policeman who was driving the "dog-catcher's truck" which caused the accident, was in fact working as a policeman in the interest and employ of the city. The city employed the League to help it rid the city of stray dogs. Anyone who has observed the operations of dog-catchers will fully appreciate the necessity of the use of policemen when operating in certain sections of a community. That case, and its principles, do not govern the present case.
It is crystal clear to me that when this staff surgeon used the services of an intern of a public hospital — a member of the hospital's personnel, supplied, trained and paid by the hospital and whom the surgeon was required to use — the surgeon was not dealing with his own servant or agent but with that of the hospital, supplied at the direction and cost of the patient, for the use of her own doctor, the staff surgeon. A direction or order of such a surgeon, under thosecircumstances, is quite different from that of a surgeon who is conducting his own private hospital for profit, where he becomes the master of all persons employed by him and for whom, in consequence, he assumes an employer's responsibility.
I would affirm the entry of this nonsuit. *Page 377